UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 Commission File Number000-49709 CARDIFF INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 84-1044583 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16255 Ventura Boulevard, Suite 525, Encino, CA 91436 (Address of principal executive offices) (818) 879-9722(Registrant's telephone no., including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: No Par Value Common Stock Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of ‘‘accelerated filer,” “large accelerated filer,’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Common Stock outstanding at September 30, 2009, 53,299,517shares of no par value Common Stock. FORM 10-Q CONSOLIDATED FINANCIAL STATEMENTS AND SCHEDULES CARDIFF INTERNATIONAL, INC. For the Quarter September 30, 2009 The following financial statements and schedules of the registrant are submitted herewith: PART I - FINANCIAL INFORMATION Page of Form 10-Q Item 1. Financial Statements: Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 – 4 Condensed Consolidated Statements of Shareholders’ Equity (Deficit) 5 – 6 Notes to Condensed Consolidated Financial Statements 7 – 14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.
